Citation Nr: 1535857	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  12-22 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a neurological disability of the upper and lower extremities.

2.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.



WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to August 1968; he also had additional service in the Air Force Reserve.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the St. Petersburg, Florida RO.  In May 2015, a videoconference hearing was held before the undersigned, and a transcript of the hearing is associated with the record.

The had been represented by the Oklahoma Department of Veterans Affairs (as evidenced by an August 2010 VA Form 21-22).  At the May 2015 videoconference hearing he appeared without representation and indicated that he would be appointing a local (new) representative to assist him with his claims.  He has not since notified the Board of any new representation or executed a new VA Form 21-22, the Board concludes that he is pursuing these appeals pro se.  See 38 C.F.R. § 14.631(f)(1) (2015).


[The RO reopened the claims of service connection for a neurological disability of the upper and lower extremities and for hypertension and decided them on the merits.  Regardless, the Board must make its own determination whether new and material evidence to reopen the claims was received in order to establish its jurisdiction to review de novo the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).]  

The issue of service connection for Parkinson's disease was raised at the May 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of service connection for a neurological disability of the upper and lower extremities (on de novo review) is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed June 2008 rating decision denied the Veteran service connection for a neurological disability of the upper and lower extremities, finding in essence that there was no evidence of such disability being incurred in or caused by service (to include exposure to herbicides therein).

2.  Evidence received since the June 2008 rating decision suggests that the Veteran has a neurological disability of the upper and lower extremities that may have been caused by herbicide exposure in service or may have been caused or aggravated by his service-connected type 2 diabetes mellitus; relates to unestablished facts necessary to substantiate the claim of service connection for a neurological disability of the upper and lower extremities, and raises a reasonable possibility of substantiating such claim.

3.  An unappealed September 2008 rating decision denied the Veteran service connection for hypertension, finding in essence that there was no evidence of such disability being incurred in or caused by service (to include exposure to herbicides therein).

4.  Evidence received since the September 2008 rating decision suggests that the Veteran's current hypertension may have been caused by herbicide exposure in service or may have been caused or aggravated by his service-connected posttraumatic stress disorder (PTSD); relates to unestablished facts necessary to substantiate the claim of service connection for hypertension, and raises a reasonable possibility of substantiating such claim.

5.  It is reasonably shown that the Veteran's current hypertension was caused or aggravated by his service-connected PTSD.
CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a neurological disability of the upper and lower extremities may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  New and material evidence has been received, and the claim of service connection for hypertension may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Service connection for hypertension, as secondary to service-connected PTSD, is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claims to reopen.  However, inasmuch as this decision reopens the claims of service connection for a neurological disability of the upper and lower extremities and for hypertension, and also grants service connection for hypertension, there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Reopening Claims of Service Connection - in general

A claim which is the subject of a prior final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening Claim of Service Connection for a Neurological Disability of the Upper and Lower Extremities

A June 2008 rating decision denied the Veteran service connection for a neurological disability of the upper and lower extremities essentially on the basis that there was no evidence of such disability being incurred in or caused by service (to include exposure to herbicides therein).  [While the June 2008 rating decision noted that such disability was claimed as numbness of the right hand and the right foot, the issue was nevertheless phrased broadly enough as a "neurological condition" to encompass both upper extremities and both lower extremities.]  He was furnished notice of that determination and of his appellate rights, and the June 2008 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the June 2008 rating decision includes a November 2011 statement from the Veteran's private physician, which noted that the Veteran's current disabilities included "diabetes type 2 with neuropathy," cited the Veteran's confirmed exposure to herbicides during his service in Vietnam, and provided the following opinion: "It is in my opinion that his [medical] conditions can all be directly related to his exposure to herbicides and warrant presumptive service connection [for such] conditions."

As service connection for a neurological disability of the upper and lower extremities was previously denied on the basis that there was no evidence that such disability was incurred in or caused by service (to include exposure to herbicides therein), for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran has a neurological disability of the upper and lower extremities that was incurred in or caused by service (to include exposure to herbicides therein or an already service-connected disability).  The aforementioned evidence indicates that he has a current neurological disability of the upper and lower extremities that may have been caused by herbicide exposure in service or may have been caused or aggravated by his service-connected type II diabetes mellitus.  For purposes of reopening, this evidence is deemed to be credible.  It relates to unestablished facts necessary to substantiate the claim of service connection for a neurological disability of the upper and lower extremities, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a neurological disability of the upper and lower extremities may be reopened.  38 U.S.C.A. § 5108.




Reopening Claim of Service Connection for Hypertension

A September 2008 rating decision denied the Veteran service connection for hypertension essentially on the basis that there was no evidence of such disability being incurred in or caused by service (to include exposure to herbicides therein).  He was furnished notice of that determination and of his appellate rights, and the September 2008 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the September 2008 rating decision includes November 2011 and September 2012 statements from the Veteran's private physician, as well as an October 2012 VA psychiatric examination report.  The November 2011 statement from the private physician noted that the Veteran's current medical disabilities included hypertension, cited the Veteran's confirmed exposure to herbicides during his service in Vietnam, and provided the following opinion: "It is in my opinion that his [medical] conditions can all be directly related to his exposure to herbicides and warrant presumptive service connection [for such] conditions."  The September 2012 statement from the same private physician noted the following: "It is well documented in the 15th edition of Harrison's Principles of Internal Medicine that PTSD causes an increase in the neurotransmitter norepinephrine which is sometimes better known as adrenaline.  This neurotransmitter is well known to cause an increase in blood pressure which can lead to heart disease.  Stress is the 'wear and tear' our bodies experience as we adjust to our continually changing environment.  It has physical and emotional effects on us and can create positive or negative feelings.  As a negative influence, it can create feelings of distrust, rejection, anger and depression which in turn can lead to health problems such as headaches, upset stomach, rashes, insomnia, ulcers, hypertension, heart disease and stroke....After careful and thoughtful review of the medical data available and based upon [the Veteran's] four decades long history of PTSD, it is more likely than not that [the Veteran's] hypertension...[is] either caused by or aggravated by his post-traumatic stress disorder."  The October 2012 VA psychiatric examination report noted the VA examiner's opinion that hypertension was one of the Veteran's medical conditions which had "a stress/anxiety component and [is] more likely than not caused by and/or worsened by the anxiety associated with PTSD....According to the Mayo Clinic, stress causes the release of hormones which increase blood pressure, damage arteries, and cause heart disease."

As service connection for hypertension was previously denied on the basis that there was no evidence that such disability was incurred in or caused by service (to include exposure to herbicides therein), for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran's hypertension was incurred in or caused by service (to include exposure to herbicides therein or an already service-connected disability).  The aforementioned evidence indicates that his current hypertension may have been caused by herbicide exposure in service or may have been caused or aggravated by his service-connected PTSD.  For purposes of reopening, this evidence is deemed to be credible.  It relates to unestablished facts necessary to substantiate the claim of service connection for hypertension, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for hypertension may be reopened.  38 U.S.C.A. § 5108.

Service Connection for Hypertension

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include hypertension) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for the aforementioned disability).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as hypertension or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.

The law provides that, if a Veteran was exposed to an herbicide agent during service, certain diseases (listed in 38 C.F.R. § 3.309(e)) shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1)  a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to service connection for hypertension as a result of exposure to herbicides in Vietnam or as secondary to his service-connected PTSD.  His DD Form 214 confirms that he served in the Republic of Vietnam, and therefore his exposure to herbicides therein is presumed.

The Veteran's service treatment records (STRs) do not note any complaints, findings, diagnosis, or treatment of hypertension.  His blood pressure was 136/72 on service induction examination in May 1966 and 130/72 on service separation examination in July 1968.

Following service, a May 2007 VA treatment record noted the Veteran's history of hypertension; he stated that he was unsure of when it was first diagnosed, but thought possibly in the mid-1990s.  On VA diabetes examination in December 2010, he recalled that his hypertension was diagnosed in 2002; the assessment was essential hypertension.

In a November 2011 statement, the Veteran's private physician noted that the Veteran's current medical disabilities included hypertension, cited the Veteran's confirmed exposure to herbicides during his service in Vietnam, and provided the following opinion: "It is in my opinion that his [medical] conditions can all be directly related to his exposure to herbicides and warrant presumptive service connection [for such] conditions."

In a September 2012 statement, the same private physician noted the following: "It is well documented in the 15th edition of Harrison's Principles of Internal Medicine that PTSD causes an increase in the neurotransmitter norepinephrine which is sometimes better known as adrenaline.  This neurotransmitter is well known to cause an increase in blood pressure which can lead to heart disease.  Stress is the 'wear and tear' our bodies experience as we adjust to our continually changing environment.  It has physical and emotional effects on us and can create positive or negative feelings.  As a negative influence, it can create feelings of distrust, rejection, anger and depression which in turn can lead to health problems such as headaches, upset stomach, rashes, insomnia, ulcers hypertension, heart disease and stroke....After careful and thoughtful review of the medical data available and based upon [the Veteran's] four decades long history of PTSD, it is more likely than not that [the Veteran's] hypertension...[is] either caused by or aggravated by his post-traumatic stress disorder."

On October 2012 VA psychiatric examination, the VA examiner opined that hypertension was one of the Veteran's medical conditions which had "a stress/anxiety component and [is] more likely than not caused by and/or worsened by the anxiety associated with PTSD....According to the Mayo Clinic, stress causes the release of hormones which increase blood pressure, damage arteries, and cause heart disease."

In April 2014, a VA physician reviewed the record and opined that the Veteran's hypertension was less than likely permanently aggravated or a result of any event or condition that occurred in service and/or within one year of service discharge and was not caused by and/or worsened by his service-connected PTSD.  For rationale, the VA physician cited the May 2007 VA treatment record (which noted that the Veteran's hypertension began in the 1990s and that he was a cigarette smoker and markedly obese) and that there was "no mention for many documented records of any stress or psychologic concerns affected or thought to affect the Veteran's blood pressure."  The VA physician acknowledged that the September 2012 private physician's statement was "a credible source of information" but concluded that such statement was "not applicable to the specific accounts surrounding this Veteran's history."

At his May 2015 Board hearing, the Veteran testified that he did not have any additional evidence to submit with regard to his claim of service connection for hypertension.

The Veteran served in Vietnam and therefore is presumed to have been exposed to herbicides therein.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  However, hypertension is not a disease that is presumed service-connected when manifested in an herbicide-exposed Veteran; consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  While the Veteran may establish service connection for hypertension as due to Agent Orange exposure with proof of direct causation (See Combee, 34 F.3d at 1042), the only competent evidence in the record that addresses the question of a possible nexus between the Veteran's hypertension and his exposure to herbicides in service, the medical opinion by the private physician in November 2011, was unaccompanied by rationale, and the Board finds it inadequate, entitled to little or no probative weight, and nonpersuasive.  The Veteran's own opinions regarding the etiology of his hypertension (relating such to in-service herbicide exposure) are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the question of the etiology of his hypertension is a medical question beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.  Consequently, service connection for hypertension as secondary to herbicide exposure is not warranted.  See 38 C.F.R. § 3.303(b).

Nevertheless, on longitudinal review of the evidence, the Board found that the competent evidence of record reasonably shows that the Veteran's current hypertension was caused or aggravated by his service-connected PTSD.  See 38 C.F.R. § 3.310.  The most probative evidence of record (i.e., the medical opinions by the private physician in September 2012 and the VA examiner in October 2012 - which the Board finds no reason to question, as such opinions are supported by adequate rationale) supports that there is a nexus between the Veteran's current hypertension and his service-connected PTSD.  [The opinion of the VA physician to the contrary in January 2014 failed to consider the medical studies cited in the other two opinions, and therefore the Board finds that such opinion merits less probative weight.]  Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence (i.e., opinions by medical professionals) supports a finding that his hypertension was caused or aggravated by his service-connected PTSD.  Accordingly, secondary service connection for hypertension is warranted.


ORDER

The appeal to reopen a claim of service connection for a neurological disability of the upper and lower extremities is granted.

The appeal to reopen a claim of service connection for hypertension is granted, and on de novo review service connection for hypertension, as secondary to service-connected PTSD, is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA on de novo review for the claim of service connection for a neurological disability of the upper and lower extremities.

The Veteran contends that he has a neurological disability of the upper and lower extremities that is either due to his exposure to herbicides during service in Vietnam or was caused or aggravated by his service-connected type 2 diabetes mellitus.

The Veteran's STRs do not note any complaints, findings, diagnosis, or treatment of a neurological disability of his upper or lower extremities.  After service, the first evidence of record pertinent to any neurological findings in his upper or lower extremities consists of his original May 2007 claim, wherein he complained of numbness in his right foot and right hand.  In a November 2011 statement, the Veteran's physician noted that the Veteran's current disabilities included "diabetes type 2 with neuropathy," cited to the Veteran's confirmed exposure to herbicides during his service in Vietnam, and provided the following opinion: "It is in my opinion that his [medical] conditions can all be directly related to his exposure to herbicides and warrant presumptive service connection [for such] conditions."  However, this November 2011 opinion was not accompanied by any diagnostic studies or rationale.

At his May 2015 Board hearing, the Veteran testified that he was scheduled to see a VA neurologist on August 6, 2015 for an assessment of his neurological symptomatology.  The report of this consultation, as well as any other relevant outstanding VA treatment reports, must be secured for the record.

On a VA Agent Orange Peripheral Neuropathy Review Check List (signed by a reviewer and provider in June 2015), it was noted that peripheral neuropathy (to include early onset or any other type) was not identified in the Veteran's case.

The Board notes that the record does not include a medical opinion that addresses the medical question of whether the Veteran has a neurological disability of the upper and lower extremities that was caused or aggravated by his service-connected type 2 diabetes mellitus.  Therefore, a medical opinion addressing this question must be obtained.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for a neurological disability of the upper and lower extremities, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should obtain complete records of all such evaluations and treatment from all providers identified.  The AOJ should also specifically secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for a neurological disability of the upper and lower extremities since December 2012, to specifically include the report of his consultation with a VA neurologist which was scheduled for August 6, 2015.

2.  The AOJ should thereafter arrange for a neurological examination of the Veteran to ascertain the nature and likely etiology of any current neurological disability of the upper and lower extremities.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each neurological disability of the upper and lower extremities found.  If such a disorder is not diagnosed, please reconcile that conclusion with the medical evidence in the record.

(b)  Please identify the most likely etiology for any/each neurological disability entity of the upper and lower extremities diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected type 2 diabetes mellitus?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claim remaining on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran (and any representative, if he appoints one) opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


